DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
A response was filed on 05/25/2022 with pending Claims 1, 4-13, 16-22 and cancelled Claims 3-4, 14-15.
Examiner attempted to reach applicant’s representative (John R. Witcher, Reg. No. 39,877) on June 9, 2022 and June 15, 2022 by telephone and left voicemails on representative’s direct line to schedule an interview in an attempt to advance prosecution. Applicant’s representative did not respond.
Rejection to Claim 13 under 35 U.S.C. § 112  is overcome with the claim amendment; the rejection is withdrawn.
Response to the 35 U.S.C. § 103 rejections (Remarks pages 9-14) with respect to Claims 1, 4-7, 11-13, 16-18, 20-22 have been fully considered. Examiner conducted an updated search and identified prior art that teaches the claim limitations, which is incorporated into the updated cited prior art below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “computer program product” includes transitory signals.   In this case, while the specification exemplifies various forms of a medium, it does not provide any express definition or does not disavow transitory signals.  The state-of-the-art at the time the invention was made included signals, carrier waves and other wireless communication modalities (e.g., RF, infrared, etc.) as media on which executable code was recorded and from which computers acquired such code.  Thus, the full scope of the claim covers "signals" and their equivalents, which are non-statutory per se. (In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 21, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edo et al (JP 5016175).
Regarding Claim 1, Edo et al teach an electronic device (system for studying 3D head posture and tracking; ¶ [0060], [0079]) comprising: a processor (processor; ¶ [0079], [0191]); and a memory coupled to the processor and comprising a computer readable storage medium having computer readable program instructions stored therein that are executable by the processor to perform operations (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]) comprising: determining a position and/or orientation of a sensor device (cameras are image sensors and position and line of sight of camera can be determined based on the image of the subject; ¶ [0079], [0193]), wherein the sensor device is arranged to capture data for a subject from the position and/or at the orientation (the camera is mounted so the subject face/head is imaged based on the orientation and direction of the mounted camera; ¶ [0079]); and based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by the sensor device (system includes cameras of different poses (positions) with respect to subject’s head for head posture 15 and pose tracking 55; Fig 1 and ¶ [0060], [0077]-[0079], [0098]), wherein the position and/or orientation define a pose (pose determination 15; Fig 1 and ¶ [0077]-[0078]), and wherein controlling the creation (pose tracking 55; Fig 1 and ¶ [0077]-[0078]) comprises: identifying an accuracy of the pose that was determined (the quality and accuracy of the image is compared to a template for the head pose with respect to the camera position; Fig 1 and ¶ [0088]-[0091], [0099]-[0101]), wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose (face area templates are used to determine if the face area imaged is successfully positioned using a correlation coefficient metric; Fig 1 and ¶ [0089]), and comparing the pose quality to a predetermined threshold (the correlation coefficient metric is compared to a predetermined threshold; Fig 1 and ¶ [0089]); and based on the accuracy of the pose (after a suitable head pose estimate is made, a head pose tracking loop is performed; Fig 1 and ¶ [0090]), transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states (the head pose tracking loop 55 includes tracking the facial characteristics in an active and inactive subset states and includes the 3D representation of the head pose; Fig 1 and ¶ [0091], [0096], [0100]).

Regarding Claim 13, Edo et al teach a method of creating a three-dimensional, 3D, representation of a subject (method of using system for studying 3D head posture and tracking; ¶ [0060], [0077]), the method comprising: executing, by at least one processor, computer readable instructions stored in a non- transitory computer readable storage medium to perform operations (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]) comprising: determining a position and/or orientation of a sensor device (cameras are image sensors and position and line of sight of camera can be determined based on the image of the subject; ¶ [0079], [0193]), wherein the sensor device is arranged to capture data for a subject from the position and/or at the orientation (the camera is mounted so the subject face/head is imaged based on the orientation and direction of the mounted camera; ¶ [0079]); and based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by the sensor device (system includes cameras of different poses (positions) with respect to subject’s head for head posture 15 and pose tracking 55; Fig 1 and ¶ [0060], [0077]-[0079], [0098]), wherein the position and/or orientation define a pose (pose determination 15; Fig 1 and ¶ [0077]-[0078]), and wherein controlling the creation (pose tracking 55; Fig 1 and ¶ [0077]-[0078]) comprises: identifying an accuracy of the pose that was determined (the quality and accuracy of the image is compared to a template for the head pose with respect to the camera position; Fig 1 and ¶ [0088]-[0091], [0099]-[0101]), wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose (face area templates are used to determine if the face area imaged is successfully positioned using a correlation coefficient metric; Fig 1 and ¶ [0089]), and comparing the pose quality to a predetermined threshold (the correlation coefficient metric is compared to a predetermined threshold; Fig 1 and ¶ [0089]); and based on the accuracy of the pose (after a suitable head pose estimate is made, a head pose tracking loop is performed; Fig 1 and ¶ [0090]), transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states (the head pose tracking loop 55 includes tracking the facial characteristics in an active and inactive subset states and includes the 3D representation of the head pose; Fig 1 and ¶ [0091], [0096], [0100]).

Regarding Claim 21, Edo et al teach a computer program product comprising a computer readable storage medium having computer readable program instructions embodied therein that, when executed by a processor (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]), causes the processor to perform the method according to Claim 13 (as described above).

Regarding Claim 22, Edo et al teach a computer program product, comprising: a computer readable storage medium comprising computer readable program instructions embodied therein that, when executed by a processor, causes the processor to perform operations (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]) comprising: determining a position and/or orientation of a sensor device (cameras are image sensors and position and line of sight of camera can be determined based on the image of the subject; ¶ [0079], [0193]), wherein the sensor device is arranged to capture data for a subject from the position and/or at the orientation (the camera is mounted so the subject face/head is imaged based on the orientation and direction of the mounted camera; ¶ [0079]); and based on the position and/or orientation that was determined, controlling creation of a three-dimensional, 3D, representation of the subject from the data captured by the sensor device (system includes cameras of different poses (positions) with respect to subject’s head for head posture 15 and pose tracking 55; Fig 1 and ¶ [0060], [0077]-[0079], [0098]), wherein the position and/or orientation define a pose (pose determination 15; Fig 1 and ¶ [0077]-[0078]), and wherein controlling the creation (pose tracking 55; Fig 1 and ¶ [0077]-[0078]) comprises: identifying an accuracy of the pose that was determined (the quality and accuracy of the image is compared to a template for the head pose with respect to the camera position; Fig 1 and ¶ [0088]-[0091], [0099]-[0101]), wherein identifying the accuracy of the pose comprises calculating a pose quality comprising a covariance metric for the pose (face area templates are used to determine if the face area imaged is successfully positioned using a correlation coefficient metric; Fig 1 and ¶ [0089]), and comparing the pose quality to a predetermined threshold (the correlation coefficient metric is compared to a predetermined threshold; Fig 1 and ¶ [0089]); and based on the accuracy of the pose (after a suitable head pose estimate is made, a head pose tracking loop is performed; Fig 1 and ¶ [0090]), transitioning execution of computer readable program code that creates the 3D representation of the subject between active and inactive states (the head pose tracking loop 55 includes tracking the facial characteristics in an active and inactive subset states and includes the 3D representation of the head pose; Fig 1 and ¶ [0091], [0096], [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Edo et al (JP 5016175) in view of Karvounis (US PG PUB 2015/0304634).
Regarding Claim 4, Edo et al teaches an electronic device according to Claim 1 (as described above), including the computer readable program code comprises computer readable program instructions (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]).
 	Edo et al does not teach editing the 3D representation of the subject, and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold.
Karvounis is analogous art pertinent to the technological problem addressed in this application and teaches editing the 3D representation of the subject (the SLAM algorithm for local tracking is of the subject includes feature removal; ¶ [0128]), and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold (SLAM for subject feature tracking in the 3D image is either active or inactive that includes the robot (camera) pose based on determining if the visual feature pose of the 3D image is over a quality threshold; ¶ [0090], [0141]-[0142]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine the teachings of Edo et al with Karvounis including computer readable program instructions for editing the 3D representation of the subject, and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold. Local tracking updates performed in active (updates every sample) and inactive (batch processing) states allows for multiple tracked objects thereby increasing the opportunity to analyze objects in positional space, as recognized by Karvounis et al (¶ [0003]).
Regarding Claim 5, Edo et al in view of Karvounis teaches an electronic device according to Claim 4 (as described above), wherein Karvounis teaches the editing comprises sculpting of the 3D representation (the removal of features not observed is editing to better sculpt and define the object; ¶ [0128]), and wherein transitioning the execution comprises: transitioning the sculpting to the inactive state when the comparing indicates that the pose quality is outside the predetermined threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and  ¶ [0090], [0141]-[0144]).  
Regarding Claim 6, Edo et al in view of Karvounis teaches an electronic device according to Claim 5 (as described above), wherein Karvounis teaches transitioning the execution further comprises: transitioning the sculpting to the active state when the comparing indicates that the pose quality metric is within the predetermined threshold (the system updates the visual updates in a ripple technique between the active and inactive states; Fig 10 and ¶ [0090], [0141]-[0142]).  

Regarding Claim 16, Edo et al teaches a method according to Claim 13 (as described above), including the computer readable program code comprises computer readable program instructions (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]).
 	Edo et al does not teach editing the 3D representation of the subject, and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold.
	Karvounis is analogous art pertinent to the technological problem addressed in this application and teaches editing the 3D representation of the subject (the SLAM algorithm for local tracking is of the subject includes feature removal; ¶ [0128]), and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold (SLAM for subject feature tracking in the 3D image is either active or inactive that includes the robot (camera) pose based on determining if the visual feature pose of the 3D image is over a quality threshold; ¶ [0090], [0141]-[0142]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine the teachings of Edo et al with Karvounis including computer readable program instructions for editing the 3D representation of the subject, and wherein transitioning the execution comprises: transitioning between active and inactive states of the editing based on the pose to prevent the editing of the 3D representation based on the data when the comparing indicates that the pose quality exceeds the predetermined threshold. Local tracking updates performed in active (updates every sample) and inactive (batch processing) states allows for multiple tracked objects thereby increasing the opportunity to analyze objects in positional space, as recognized by Karvounis et al (¶ [0003]).
Regarding Claim 17, Edo et al in view of Karvounis teaches a method according to Claim 16 (as described above), wherein Karvounis teaches the editing comprises sculpting of the 3D representation (the removal of features not observed is editing to better sculpt and define the object; ¶ [0128]), and wherein transitioning the execution comprises: transitioning the sculpting to the inactive state when the comparing indicates that the pose quality is outside the predetermined threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and  ¶ [0090], [0141]-[0144]).  
Regarding Claim 18, Edo et al in view of Karvounis teaches a method according to Claim 17 (as described above), wherein Karvounis teaches transitioning the execution further comprises: transitioning the sculpting to the active state when the comparing indicates that the pose quality metric is within the predetermined threshold (the system updates the visual updates in a ripple technique between the active and inactive states; Fig 10 and ¶ [0090], [0141]-[0142]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edo et al (JP 5016175) in view of Karvounis (US PG PUB 2015/0304634) and in further view of Beall (US PG PUB 2016/0292826).
Regarding Claim 7, Edo et al in view of Karvounis teaches an electronic device according to Claim 5 (as described above), wherein Edo et al teaches controlling the creation (pose tracking 55; Fig 1 and ¶ [0077]-[0078]).
Edo et al in view of Karvounis does not teach controlling the creation further comprises:  providing an indication that the pose quality is outside the predetermined threshold for output via a user interface.
 Beall is analogous art pertinent to the technological problem addressed in this application and teaches controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071]) further comprises: providing an indication that the pose quality is outside the predetermined threshold for output via a user interface (the user is given feedback to correct image acquisition distance in the image alignment system 116 on a user display 108; ¶ [0049], [0056]-[0057]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine the teachings of Edo et al and Karvounis with Beall including providing an indication that the pose quality is outside the predetermined threshold for output via a user interface. By providing the user feedback that the pose quality is outside a threshold, the user is made aware that the pose quality is not adequate and can correct the image acquisition distance, as recognized by Beall (¶ [0057]).

Claims 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edo et al (JP 5016175) in view of Beall (US PG PUB 2016/0292826).
Regarding Claim 11, Edo et al teaches an electronic device according to Claim 1 (as described above), wherein the computer readable program code comprises computer readable program instructions (the computer is understood to contain a memory with the instructions to execute the system for studying head posture and tracking using the processor; ¶ [0185], [0191]) for depth calculation (to create a 3D model a 3D mesh with position of the subject is calculated; ¶ [0060]), and controlling the creation (pose tracking 55; Fig 1 and ¶ [0077]-[0078]).
Edo et al does not teach controlling the creation further comprises: based on the pose that was determined, preventing execution of the computer readable program instructions for depth calculation operations.
Beall is analogous art pertinent to the technological problem addressed in this application and teaches instructions for depth calculation (3D modeling would estimate depth of subject as measurements allocated for each location are calculated in the 3D model mapping; ¶ [0071]-[0072]), and wherein controlling the creation (creation of 3D mapping of the subject; ¶ [0051]-[0052], [0071])  further comprises: based on the pose that was determined (the position and orientation of the non-thermal image sensor 104 define a pose; Fig 11 and ¶ [0055]-[0056]), preventing execution of the computer readable program instructions for depth calculation operations (if a suitably low-error homography transform cannot be performed, based on the pose determined by the image alignment system 116, the acquisition is discarded; ¶ [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine the teachings of Edo et al with Beall including controlling the creation further comprises: based on the pose that was determined, preventing execution of the computer readable program instructions for depth calculation operations. By discarding an acquisition image that does not adequately display the object, only images with low-error homography is included thereby saving memory and processing, as recognized by Beall (¶ [0066]).

Regarding Claim 12, Edo et al teaches an electronic device according to Claim 1 (as described above), including identifying the accuracy of the pose (the quality and accuracy of the image is compared to a template for the head pose with respect to the camera position; Fig 1 and ¶ [0088]-[0091], [0099]-[0101]).
Beall is analogous art pertinent to the technological problem addressed in this application and teaches identifying the accuracy of the pose  (the image alignment system 116 is used to measure accuracy of the image; ¶ [0045]) comprises: identifying a plurality of feature points in foreground and/or background portions of images captured by the sensor device from the position and/or the orientation (the image alignment system 116 is used with feature-based vector point alignment using the images captured by the non-thermal image sensor 104 based on the sensor position and orientation; Fig 10 and ¶ [0046]-[0047], [0051]-[0052], [0063]); calculating a variance metric based on respective positions indicated by the plurality of feature points in the foreground and/or background portions of the images (the features are compared to threshold value to determine variation to stored vectors; ¶ [0052], [0063]); and determining the accuracy of the pose based on the variance metric (the accuracy of the pose may be based on the feature descriptor variance; ¶ [0051], [0063]).

Regarding Claim 20, Edo et al teaches a method according to Claim 13 (as described above), including identifying the accuracy of the pose (the quality and accuracy of the image is compared to a template for the head pose with respect to the camera position; Fig 1 and ¶ [0088]-[0091], [0099]-[0101]).
Beall is analogous art pertinent to the technological problem addressed in this application and teaches identifying the accuracy of the pose  (the image alignment system 116 is used to measure accuracy of the image; ¶ [0045]) comprises: identifying a plurality of feature points in foreground and/or background portions of images captured by the sensor device from the position and/or the orientation (the image alignment system 116 is used with feature-based vector point alignment using the images captured by the non-thermal image sensor 104 based on the sensor position and orientation to identify features (including features in the foreground and background); Fig 10 and ¶ [0046]-[0047], [0051]-[0052], [0063], [0069]); calculating a variance metric based on respective positions indicated by the plurality of feature points in the foreground and/or background portions of the images (the features are compared to threshold value to determine variation to stored vectors; ¶ [0052], [0063], [0069]); and determining the accuracy of the pose based on the variance metric (the accuracy of the pose may be based on the feature descriptor variance; ¶ [0051], [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing of this application to combine the teachings of Edo et al with Beall including identifying the accuracy of the pose comprises: identifying a plurality of feature points in foreground and/or background portions of images captured by the sensor device from the position and/or the orientation; calculating a variance metric based on respective positions indicated by the plurality of feature points in the foreground and/or background portions of the images; and determining the accuracy of the pose based on the variance metric. By analyzing the pose quality, the orientation of the pose can be corrected to reduce imaging errors and increase computing speed, as recognized by Beall (¶ [0055]).
Claims 8, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edo et al (JP 5016175) in view of Karvounis (US PG PUB 2015/0304634) and in further view of Tsubota et al (US PG PUB 2016/0225158).
Regarding Claim 8, Edo et al in view of Karvounis teaches an electronic device according to Claim 5 (as described above), wherein Karvounis teaches the predetermined threshold comprises a first threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and ¶ [0090], [0141]-[0144]).  
Edo et al in view of Karvounis does not teach wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface.
Tsubota et al is analogous art pertinent to the problem addressed in this application including the predetermined threshold comprises a first threshold (abnormality detection unit 25 determines if feature points have a calibration abnormality compared to a first threshold; Fig 2 and ¶ [0068]), and wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold (abnormality detection unit 25 determines if matching pairs have a calibration abnormality compared to a second threshold indicating the pose of the second camera 11 with respect to first camera 11 is greatly varied and needs to be repositioned; Fig 2 and ¶ [0069]-[0073]); andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface (display screen 26 is used to provide user feedback regarding calibration abnormality and causes of calibration abnormality for user to change pose; Fig 2 and ¶ [0075], [0107]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Edo et al in view of Karvounis with Tsubota et al including wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface. Use of an abnormality detection unit determines accuracy of the pose between the first and second imaging device, thereby improving accuracy of stereo imaging, as recognized by Tsubota et al (¶ [0008]-[0009]).
Regarding Claim 10, Edo et al in view of Karvounis and Tsubota et al teaches an electronic device according to Claim 8 (as described above), wherein Tsubota et al teaches the suggested pose comprises one of a plurality of poses of the sensor device that corresponds to one or more previous images captured by the sensor device (the coping method instructed to user is with respect to the images captured by the first camera 10 and second camera 11 based on the pose of the cameras; ¶ [0107]-[0108]).  

Regarding Claim 19, Edo et al in view of Karvounis teaches a method according to Claim 17 (as described above), wherein Karvounis teaches the predetermined threshold comprises a first threshold (visual features are compared to visual features in database and visual features that correlates to poses over a quality threshold are updated, such that the system is updated and transitions between active and inactive routine; Fig 10 and ¶ [0090], [0141]-[0144]).  
Edo et al in view of Karvounis does not teach wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface.
Tsubota et al is analogous art pertinent to the problem addressed in this application including the predetermined threshold comprises a first threshold (abnormality detection unit 25 determines if feature points have a calibration abnormality compared to a first threshold; Fig 2 and ¶ [0068]), and wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold (abnormality detection unit 25 determines if matching pairs have a calibration abnormality compared to a second threshold indicating the pose of the second camera 11 with respect to first camera 11 is greatly varied and needs to be repositioned; Fig 2 and ¶ [0069]-[0073]); andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface (display screen 26 is used to provide user feedback regarding calibration abnormality and causes of calibration abnormality for user to change pose; Fig 2 and ¶ [0075], [0107]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Edo et al in view of Karvounis with Tsubota et al including wherein controlling the creation further comprises: identifying a suggested pose for re-initialization when the comparing indicates that the pose quality exceeds a second threshold; andPage 5 of 9 providing a direction to alter the pose based on the suggested pose for output via a user interface. Use of an abnormality detection unit determines accuracy of the pose between the first and second imaging device, thereby improving accuracy of stereo imaging, as recognized by Tsubota et al (¶[0008]-[0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edo et al (JP 5016175) in view of Karvounis (US PG PUB 2015/0304634) and Tsubota et al (US PG PUB 2016/0225158) and in further view of Wagner et al (CN 105074776).
Regarding Claim 9, Edo et al in view of Karvounis and Tsubota et al teaches an electronic device according to Claim 8 (as described above), wherein Tsubota et al teaches providing the direction to alter the pose (display screen 26 is used to provide user feedback regarding calibration abnormality and causes of calibration abnormality for user to change pose; Fig 2 and ¶ [0075], [0107]).
Edo et al in view of Karvounis and Tsubota et al does not teach wherein providing the direction to alter the pose comprises: generating an augmented reality view comprising the direction to alter the pose in combination with the data captured by the sensor device from the position and/or at the orientation; and providing the augmented reality view for display via the user interface.  
Wagner et al is analogous art pertinent to the problem addressed in this application including wherein providing the direction to alter the pose (tracking the accuracy of the camera 114 poses; ¶ [0052]-[0056]) comprises: generating an augmented reality view comprising the direction to alter the pose in combination with the data captured by the sensor device from the position and/or at the orientation (a virtual (augmented) reality image of the object is created from the stereo images from the cameras 114 in specific position and orientation positions; Figs 6, 7 and ¶ [0052]-[0056]); and providing the augmented reality view for display via the user interface (the AR object is shown on the AR display 112; Figs 6, 7 and ¶ [0052]-[0056]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Edo et al in view of Karvounis and Tsubota et al with Wagner et al including wherein providing the direction to alter the pose comprises: generating an augmented reality view comprising the direction to alter the pose in combination with the data captured by the sensor device from the position and/or at the orientation; and providing the augmented reality view for display via the user interface. By using AR feedback of the camera pose to take images, the planar target is improved to be more accurate in the reconstruction, as recognized by Wagner et al (¶ [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eade et al (AU 2011305154) teaches a method and apparatus for visual techniques using simultaneous localization and mapping including pose nodes for position and orientation of visual sensor and thresholds to identify the positioning of the pose nodes. 
	Reitmayr et al (US PG PUB 2014/0126769) teaches an apparatus and method for fast visual simultaneous localization and mapping including tracking camera position and orientation to track an object and perform augmented reality processing.
	Wagner et al (US PG PUB 2013/0136300) teaches a method and apparatus for tracking 3D objects using stereo images from multiple cameras to improve the quality of the camera pose and reconstruct the object and background in AR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667